                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      FRANKFORT

                                                   )
JIMMIE BAILEY,                                     )
                                                   )
        Plaintiff,                                 )        Case No. 3:19-cv-00053-GFVT
                                                   )
v.                                                 )
                                                   )         MEMORANDUM OPINION
KENTUCKY DEPARTMENT OF                             )                 &
CORRECTIONS, et al.,                               )               ORDER
                                                   )
        Defendants.                                )
                                        *** *** *** ***

       Jimmie Bailey is an inmate currently confined at the Green River Correctional Complex

in Central City, Kentucky, but previously confined at a variety of other Kentucky Department of

Corrections facilities. Bailey has filed a pro se civil rights complaint pursuant to 42 U.S.C.

§ 1983 [R. 1], and the Court granted his motion to proceed in forma pauperis by prior order. [R.

6.] The Court now conducts an initial screening of Bailey’s complaint pursuant to 28 U.S.C. §§

1915(e)(2), 1915A. See Hill v. Lappin, 630 F.3d 468, 47071 (6th Cir. 2010).

       In his complaint, Bailey alleges that the Kentucky Department of Corrections and a

variety of individual defendants have failed to apply the appropriate amount of good time credit

to his sentence. Bailey does not seek monetary damages but rather “seeks to reverse the decision

held by the Kentucky Department of Corrections, and affirm Petitioner’s declaratory request of

180 days educational good time credit to be awarded to Petitioner’s sentence time.” [R. 1 at 5.]

This is a claim Bailey must make in a habeas, not 42 U.S.C. § 1983, proceeding.

       Pursuant to Preiser v. Rodriguez, 411 U.S. 475 (1973), the restoration of good time

credits must be litigated in a petition for a writ of habeas corpus, not a civil rights complaint. See
Preiser, 411 U.S. at 500 (“[W]hen a state prisoner is challenging the very fact or duration of his

physical imprisonment, and the relief he seeks is a determination that he is entitled to immediate

release or a speedier release from that imprisonment, his sole federal remedy is a writ of habeas

corpus.”); Wolff v. McDonnell, 418 U.S. 539, 554 (1974). The Court further notes that Bailey

may only seek federal habeas corpus relief after exhausting all remedies available from the state

courts. See 28 U.S.C. § 2254(b)(1)(A). Because Bailey’s only request for relief—the

application of 180 days of good time credit to his sentence—is not cognizable in this civil rights

action, Bailey has failed to state a claim upon which relief may be granted. His case will thus be

dismissed upon screening. See 28 U.S.C. §§ 1915(e)(2), 1915A.

       Accordingly, the Court hereby ORDERS as follows:

       1. Plaintiff Bailey’s complaint [R. 1] is DISMISSED;

       2. Judgment shall be entered contemporaneously herewith; and

       3. This matter is STRICKEN from the Court’s active docket.

       This the 16th day of August, 2019.




                                                 2
